TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED OCTOBER 5, 2016



                                      NO. 03-16-00600-CR


                                  The State of Texas, Appellant

                                                 v.

                               Kristen Gonzales-Cedillo, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 7 OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND BOURLAND
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction signed by the trial court. Appellant has filed a

motion to dismiss the appeal. Therefore, the Court grants the motion, allows appellant to

withdraw its notice of appeal, and dismisses the appeal. The appellant shall pay all costs relating

to this appeal, both in this Court and the court below.